Per Curiam.
The Counsel for Discipline of the Nebraska State Bar Association received a disciplinary complaint against Eugene L. Pieper on November 7, 1990. Respondent was temporarily suspended from the practice of law in the State of Nebraska by this court on November 19,1990.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), respondent has filed a voluntary surrender of license with this court. The respondent freely and voluntarily waives all proceedings against him in connection with the pending disciplinary complaint. Respondent knowingly admits that he has violated DR 9-102(A) of the Code of Professional Responsibility. He also freely and voluntarily consents to an order of disbarment and waives any right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.